Citation Nr: 1109347	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO. 06-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  He died in October 2003.  The appellant seeks benefits as the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The appeal was remanded in July 2008 and July 2009.  Unfortunately, the Board finds that further development is necessary prior to appellate review and, therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  He died in October 2003 from hypothermia, which she contends was related to his delusional disorder.  In particular, the appellant alleges that the Veteran's psychiatric disorder is directly related to service and caused him to wander away from home and ultimately die from hypothermia.  

While the Board sincerely regrets the additional delay, this matter cannot be finally decided until the record is fully developed.  Regulations provide that efforts must be made to secure all private medical records and VA records that may exist related to a claim.  A December 2004 opinion from the Veteran's VA psychiatrist indicates that the Veteran received private psychiatric treatment in 1994 and 1995 from Dr. T. Hicks in Rapid City, South Dakota. There has been no attempt to obtain these records.  Such an effort must be made on remand.

The Board also notes that there are conflicting opinions regarding whether the Veteran's delusional disorder is related to his military service.  Specifically, in a December 2004 letter, the Veteran's treating VA psychiatrist opined that the Veteran's death as a result of hypothermia was related to his diagnosed delusional disorder.  The psychiatrist further opined that because delusional disorders typically manifest during the late teenage years or during the early 20's, the Veteran's age during his period of active service, it was as likely as not that his delusional disorder first manifested during service.  

Thereafter, in February 2005, a VA examiner reviewed the claims file and concluded that the Veteran's diagnosed delusional disorder was a significant factor in his death from hypothermia.  He additionally noted that delusional disorders typically manifest during the late teenage years or early 20's, the Veteran's age during his period of active service.  However, the examiner determined that, because there was no in-service evidence of complaints or treatment for a psychiatric disorder, or any other evidence demonstrating psychosis, it was not as likely as not that the Veteran's delusional disorder became manifest during his period of active service.  Rather, it was more likely that the Veteran's delusional disorder first manifested after his separation from service.

Subsequently, in a March 2006 letter, the Veteran's treating VA psychiatrist stated that psychological testing confirmed a diagnosis of delusional disorder and it appeared from the testing that the Veteran suffered from such illness for a long period prior to his treatment of the Veteran.  He further indicated that a review of the psychiatric literature indicates that such illness can start as early as age 17.  The VA psychiatrist stated that, because of the chronicity of the disease, it was more likely than not that the Veteran's disease started before he left the military.  He further indicated that, subsequent to such disease, the Veteran died of exposure.

As additional records, to include an addendum opinion offered by the Veteran's treating VA psychiatrist in March 2006, have been obtained since the February 2005 VA examiner rendered his opinion, the Board finds that the claims file should be returned to the February 2005 VA examiner for an addendum opinion following a review of the additional records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization forms from the appellant, obtain the Veteran's treatment records from Dr. T. Hicks in Rapid City, South Dakota, for the period from 1994 to 1995.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who offered the February 2005 opinion.  If the February 2005 examiner is not available, the claims file should be forwarded to the appropriate medical professional in order to offer an opinion regarding the following inquiry.  

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's delusional disorder had its onset during his military service, manifested within one year of his service discharge in January 1981, or is otherwise related to his military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's treating VA psychiatrist's December 2004 and March 2006 statements, the February 2005 VA opinion, and the lay statements of record, to include those from the Veteran's family as well as his fellow service members.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

